Citation Nr: 1705682	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  12-20 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than November 6, 2009 for the grant of service connection for arteriosclerotic cardiovascular disease with multi-vessel coronary artery disease, post-bypass graft surgery associated with herbicide exposure.

2.  Entitlement to an initial disability rating higher than 10 percent for arteriosclerotic cardiovascular disease with multi-vessel coronary artery disease, post-bypass graft surgery associated with herbicide exposure, prior to October 8, 2015.

3.  Entitlement to an increased disability rating for arteriosclerotic cardiovascular disease with multi-vessel coronary artery disease, post-bypass graft surgery associated with herbicide exposure from October 8, 2015, rated currently as 60 percent disabling.

4.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Barry P. Allen, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 through March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which among other issues, granted service connection for arteriosclerotic cardiovascular disease with multi-vessel coronary artery disease post bypass graft surgery associated with herbicide exposure, effective from November 6, 2009, with a 10 percent initial disability rating.

The Veteran's testimony was received during a December 2013 video conference hearing.  A transcript of that testimony is associated with the record.

In June 2015, the Board remanded the issue on appeal for further development, to include:  arranging the Veteran to undergo a new VA examination of his heart disability, and, readjudication of the issue on appeal by the agency of original jurisdiction (AOJ).  The ordered development was performed.
The Veterans Law Judge (VLJ) who presided over the Veteran's December 2013 is no longer available, and the Veteran asked that he be afforded a new hearing with a current VLJ.  Accordingly, the Veteran was afforded a new video conference hearing that was held in November 2016 before the undersigned.  A transcript of that testimony is also associated with the claim file.

During his November 2016 hearing, the Veteran appeared to raise a claim for sleep apnea as secondary to his service-connected heart disability.  This claim is referred to the RO for any appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As mentioned, a January 2011 rating decision granted service connection for arteriosclerotic cardiovascular disease with multi-vessel coronary artery disease post bypass graft surgery associated with herbicide exposure, effective from November 6, 2009, with a 10 percent initial disability rating.  In arguments raised during the December 2013 and November 2016 Board hearings, the Veteran and his attorney assert that the appeal period should extend further back than the assigned November 6, 2009 effective date, and to the extent that it does, the Veteran is entitled to a temporary total disability rating for convalescence following angioplasty and coronary bypass surgery in September 2007.  Effectively, the Veteran seeks an effective date earlier than November 6, 2009 for service connection of his heart disability.

In his March 2011 Notice of Disagreement, the Veteran asserted generally that he was in disagreement " with the rating decision dated January 29 2011 issue number one.....and with the rating decision dated July 21, 2010 on issue number three (the RO's grant of service connection for the Veteran's heart disability)."  The Veteran did not specify the aspect of that decision with which he disagreed.  The RO apparently assumed that the Veteran was seeking a higher initial disability rating and issued a Statement of the Case (SOC) as to that issue in June 2012.  In a July 2012 VA Form 9 substantive appeal, the Veteran confirmed that he was seeking a higher initial disability rating for his heart disability; but also, expressed that he wished to appeal the effective date for service connection.  Taking the Veteran's claim submissions together, and construing the assertions raised in those submissions liberally, the Board concludes that the Veteran did raise and perfect a timely appeal as to the aforementioned earlier effective date issue.  Accordingly, the Board will take appellate jurisdiction over that issue.

Notably, the RO has not readjudicated the aforementioned earlier effective date issue in a SOC.  Further, the Veteran and his attorney have raised additional arguments and assertions in support of an earlier effective date during the December 2013 and November 2016 Board hearings and in written arguments received from the Veteran's attorney in December 2015.  Essentially, the Veteran argues that an earlier effective date is warranted from the date of his heart attack and bypass surgery in 2007.  Under the circumstances, this matter must be remanded to the AOJ so that it may readjudicate the issue of the Veteran's entitlement to an earlier effective date for the grant of service connection.

During the most recent hearing, the Veteran testified that he was going to have a pulmonary function test in November 2016 that he felt would be relevant to his claim on appeal.  The Veteran also indicated that he receives treatment for his claim at the VA in Mountain Home and Morristown.  Such records should be obtained on remand.  38 C.F.R. § 3.159.

In correspondence received in January 2017, the Veteran's attorney requested additional time to obtain an opinion letter from Dr. S. Eilen and to submit argument on behalf of the Veteran.  As the Board is remanding this matter for additional development, the Veteran's attorney is invited to submit such evidence while the claim is in remand status.

The Veteran indicated that he cannot work based at least in part on his service-connected heart disability.  Accordingly, a claim for TDIU has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether he has additional evidence pertaining to his claims, and if so, assist him in obtaining it.  Relevant VA treatment records from VA in Mountain Home and Morristown dated from October 2015 to the present should be associated with the record.

2.  Inform the Veteran's attorney that he may submit an opinion from Dr. S. Eilen and any argument on behalf of the Veteran.  

3.  Develop the claim for TDIU.

4.  After the aforementioned development has been completed, readjudicate the issues on appeal.  If the determination as to any of the issues on appeal remains adverse to the Veteran, he and his attorney should be furnished with a SSOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




